Mr. ChiEE Justice Cooke delivered the opinion of the court: This is a writ of error to review an order, of the county court of Vermilion county annexing certain territory to the Hoopeston Drainage District. When filed, the record in this case contained a purported bill of exceptions. Upon the consideration of a motion by defendant in error at a former term this bill of exceptions was found not to be properly a part of the record and was expunged therefrom. All of the assignments of error which have been argued relate to matters presented only by the purported bill of exceptions. As these matters are not now open for our consideration and no other errors are complained of, -the judgment of the county court is affirmed. Judgment affirmed.